 

Exhibit 10.7

 

ESCROW AGREEMENT

 

This Escrow Agreement, dated as of November ___, 2016 (this “Escrow Agreement”),
is entered into by and among James C. Heckman, as the Stockholders’
Representative, Integrated Surgical Systems, Inc., a Delaware corporation, (the
“ISS”), and Golenbock Eiseman Assor Bell & Peskoe LLP, as escrow agent (“Escrow
Agent”, together with the Stockholders’ Representative and ISS, the “Parties”).

 

RECITALS

 

A.           WHEREAS, TheMaven Network, Inc., a Nevada Corporation (“Maven”),
and ISS are parties to that certain Share Exchange Agreement, dated as of
October 14, 2016 (the “Exchange Agreement”), pursuant to which there will be an
exchange of all the outstanding equity of Maven for 12,517,151 shares of common
stock, par value $0.001 per share, of ISS (the “ISS Common Stock”), with Maven
surviving as a wholly owned subsidiary of ISS (the “Maven Transaction”). A copy
of the Exchange Agreement is attached as Exhibit A hereto. Terms not defined
herein will have the meanings ascribed to such terms in the Exchange Agreement.

 

B.           WHEREAS, in connection with the transactions contemplated by the
Exchange Agreement, ISS, Maven, and the stockholders of Maven (“Maven
Stockholders”) have agreed to perform certain obligations and have made certain
representations, warranties, covenants and agreements for the benefit of each
other, as set forth in the Exchange Agreement.

 

C.           WHEREAS, pursuant to Section 7.3 of the Exchange Agreement, ISS and
the Maven Stockholders agreed that a total of 35% of the ISS Common Stock issued
to the Maven Stockholders be delivered to the Escrow Agent, which such 35% of
the ISS Common Stock shall be (i) subject to claims against Maven and the Maven
Stockholders under the Exchange Agreement (referred to in such case as the
“Shareholders Escrow Shares”) and (ii) shall also be subject to repurchase if
Maven does not meet the Milestone Achievement, as defined below (referred to in
such case as the “Milestone Escrow Shares”), shall be delivered to the Escrow
Agent (together Shareholders Escrow Share and the Milestone Escrow Shares
referred to as the “Remedy Fund”).

 

D.           WHEREAS, under the Exchange Agreement, the Maven Stockholders have
appointed Mr. James C. Heckman as the representative of Maven Stockholders with
respect to matters related to the Remedy Fund pursuant to the Exchange Agreement
and this Agreement.

 

In consideration of the promises and agreements of the Parties and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ISS, the Stockholders’ Representative and the Escrow Agent agree
as follows:

 

1.            Appointment. ISS and the Stockholders’ Representative hereby
appoint the Escrow Agent as the escrow agent to act in accordance with and
subject to the terms of this Escrow Agreement, and the Escrow Agent hereby
accepts such appointment and agrees to act in accordance with and subject to the
terms of this Escrow Agreement. The Stockholders’ Representative, on behalf of
the Maven Stockholders, further designates and appoints the Escrow Agent as an
agent with irrevocable power of attorney to execute such stock powers as may be
required to effect any transfer of the shares held in escrow.

 



 

 

 

2.            Deposit of Escrow Deposit. At the consummation of the Maven
Transaction, the transfer agent of ISS (the “Transfer Agent”) shall deliver to
the Escrow Agent, but registered in the name of the applicable Maven
Shareholders as the owner thereof, share certificates representing 35% of the
ISS Common Stock issued to the Maven Stockholders at the Closing. The ISS Common
Stock shall be referred to as Shareholders Escrow Shares, in the case of claims
under Section 3.1 and shall be referred to as Milestone Escrow Shares, in the
case of clams under Section 3.2. The ISS Common Stock shall be held and
distributed subject to the terms and conditions of the Exchange Agreements and
this Escrow Agreement.

 

2.1           Voting. Each Maven Stockholder shall be entitled during the Escrow
Period (as defined below) to vote his or her respective shares of the Escrowed
Consideration (as defined below), as set forth on Exhibit B hereof, on any
matters to come before the shareholders of ISS. Each Maven Stockholder shall
have the right to direct the Escrow Agent in writing to exercise any voting or
consent rights pertaining to his or her respective Escrowed Consideration and
the Escrow Agent shall comply with any such written instructions. In absence of
such instructions, the Escrow Agent shall, in its sole discretion, not vote and
withhold consent in accordance to the recommendation of the board of directors
on shareholder matters. The Stockholders’ Representative hereby acknowledges
that the Escrow Agent is not acting, and will not act, as a fiduciary or
financial or investment adviser to the Stockholders’ Representative, the Maven
Stockholders.

 

2.2           Dividends and Distribution. All distributions, whether payable in
cash, in shares of ISS Common Stock or otherwise that are declared by ISS and
paid to the shareholders of ISS at any time during the term hereof
(“Distributions”), shall not be distributed to the beneficial owners of the
Remedy Fund, but rather shall be distributed by ISS to, and held by, the Escrow
Agent (all such Distributions, together with the Remedy Fund, “Escrowed
Consideration”). The Escrow Agent has no duty to solicit any dividends or other
Distributions hereunder. Any other securities or other property received by the
Escrow Agent in respect of the Escrowed Consideration, including, without
limitation, pursuant to or as a part of a merger, consolidation, acquisition of
property or stock, reorganization or liquidation involving ISS, or otherwise (a
“Corporate Reorganization”), shall be held by the Escrow Agent and constitute
Escrowed Consideration subject the provisions of this Escrow Agreement. In the
event of a Corporate Reorganization, the Escrow Agent is hereby authorized to
deliver Escrowed Consideration in exchange for securities or other properties to
be issued in such Corporation Reorganization.

 

2.3           Fractional Shares. No fractional shares of the ISS Common Stock or
other securities shall be retained in or released by the Escrow Agent pursuant
to this Escrow Agreement. In connection with any release of Escrowed
Consideration, ISS shall be permitted to round up or down to the nearest whole
number in order to avoid retaining any fractional shares being held by the
Escrow Agent.

 



 2 

 

 

2.4           Transferability. During the Escrow Period, no Escrowed
Consideration or any beneficial interest therein may be pledged, sold, assigned,
or transferred (other than to the Maven pursuant to the Founder Restricted Stock
Purchase Agreement), including by operation of law, by the Maven Stockholders or
be taken or reached by any legal or equitable process in satisfaction of any
debt or other liability of any such Maven Stockholder, prior to delivery to such
Maven Stockholder of his or her portion of the Escrowed Consideration held by
the Escrow Agent as provided herein, except by virtue of the laws of descent and
distribution upon death of any Maven Stockholder; provided, however, that such
permissive transfers may be implemented only upon the respective transferee’s
written agreement to be bound by the terms and conditions of this Escrow
Agreement.

 

3. Claims against Escrowed Consideration.

 

3.1           Shareholders Escrow Shares. Prior to the end of the Indemnity
Escrow Period (as define below), if ISS has or claims to have incurred or
suffered Damages (as such term is defined in the Exchange Agreement) for which
it is or may be entitled to indemnification, compensation or reimbursement under
Section 7 of the Exchange Agreement from the Shareholders’ Escrow Shares, ISS
may deliver a claim notice (a “Indemnification Claim Notice”) to the
Stockholders’ Representative, with a copy to the Escrow Agent, pursuant to
Section 7.6 of the Exchange Agreement. Each Indemnification Claim Notice shall
specify the nature of the claim and, if possible, the amount or the estimated
dollar amount thereof (the “Indemnification Claim Amount”), and the Market Price
of the ISS Common Stock on the date such claim is made. For the purposes of this
Agreement, the “Market Price” shall have the meaning set forth in the Exchange
Agreement. Within fifteen (15) days after confirmed delivery of a Claim Notice,
the Stockholders’ Representative may deliver a written response (the “Response
Notice”) to ISS, with a copy to the Escrow Agent, in which the Stockholders’
Representative: (i) agrees that ISS is entitled to receive the full Claimed
Amount; (ii) agrees that ISS is entitled to receive part, but not all, of the
Claimed Amount (the “Agreed Amount”); or (iii) does not agree that Indemnified
Party is entitled to receive any part of the Claimed Amount. Any part of the
Claimed Amount that the Indemnifying Party contests shall be the “Contested
Amount.” If a Response Notice is not delivered by Stockholders’ Representative
to ISS, with a copy to the Escrow Agent, within such 15-day period, the
Stockholders’ Representative shall be deemed to have agreed that ISS is entitled
to the Claimed Amount.

 

3.2           Milestone Escrow Shares. Within 90 days after December 31, 2017,
if the Independent Committee (as defined in the Exchange Agreement) has
determined that the Surviving Corporation (as defined in the Exchange Agreement)
has failed to achieve the designated milestone, as set forth on Exhibit C
hereto, then ISS may deliver a claim notice (a “Milestone Claim Notice”) to the
Stockholders’ Representative, with a copy to the Escrow Agent. The Milestone
Claim Notice shall provide the Milestone Escrow Shares that ISS is entitled to
repurchase (the “Milestone Repurchased Shares”) for the failure of the Surviving
Corporation to achieve the designated milestones (the “Milestone Achievement”).
Within fifteen (15) days after confirmed delivery of a Milestone Claim Notice,
the Stockholders’ Representative may deliver a written response (the “Milestone
Response Notice”) to ISS, with a copy to the Escrow Agent, in which the
Stockholders’ Representative: (i) agrees that ISS is entitled to repurchase the
Milestone Repurchased Shares; or (ii) does not agree that ISS is entitled to
repurchase all or any of the Milestone Repurchased Shares. If a Response Notice
is not delivered by Stockholders’ Representative to ISS, with a copy to the
Escrow Agent, within such 15-day period, the Stockholders’ Representative shall
be deemed to have agreed that ISS is entitled repurchase the Milestone
Repurchased Shares. The repurchase price of each Milestone Repurchased Share
shall be the then par value.

 



 3 

 

 

3.3           The parties shall attempt to resolve any disputed claim through
good faith negotiations and will document the resolution of each claim in a
written document signed by each party and delivered to the Escrow Agent.

 

3.4           Upon final adjudication or resolution of a claim under Section 3.1
for which the Escrowed Consideration is the source of compensation, the Escrow
Agent shall deliver to ISS, such full number of shares of ISS Common Stock as
equals or fractionally exceeds the adjudicated or resolved amount of such claim
divided by the Market Price as set forth in the Claim Notice.

 

3.5           Upon final adjudication or resolution of a claim under Section 3.2
for the failure to achieve a milestone, the Escrow Agent shall deliver to ISS,
such full number of Milestone Escrow Shares held in the Remedy Fund as set forth
herein.

 

4.             Distribution of the Escrowed Consideration.

 

4.1           Term. Subject to the terms of this Escrow Agreement, (a) the
Shareholders Escrow Share shall remain held in escrow by the Escrow Agent for a
period of twelve (12) months following the date hereof (the “Indemnification
Escrow Period”) and (b) the Milestone Escrow Shares shall remain held in escrow
by the Escrow Agent until the earlier of (i) the completion of the Milestone
Achievement as contemplated by Exhibit C hereof, or (ii) 90 days after the
expiration date of for the Milestone Achievement, as set forth on Exhibit C
hereof (the “Milestone Escrow Period”, together with the Indemnification Escrow
Period, collectively, the “Escrow Period”); provided that part or all of the
Escrowed Consideration may be released to ISS, from time to time, prior to such
time in connection with the final adjudication or resolution of a claim pursuant
to Section 3 herein or as provided further in Exhibit C on achievement of
Milestone Achievement. Notwithstanding the foregoing and subject to the
provisions for an interim release set forth in Section 4.3(a), prior to the
Final Release (as defined below), the Escrowed Consideration shall be held by
the Escrow Agent and the Escrow Agent shall continue to perform its duties under
this Escrow Agreement until (i) the final adjudication or resolution of all the
pending claims, and (ii) the balance, if any, of the Escrowed Consideration is
released.

 

4.2           Distribution to ISS. If, at any time on or prior to the Final
Release (as defined below), the Escrow Agent receives (i) a notice of a resolved
claim pursuant to Section 3.3 signed by both Stockholders’ Representative and
ISS, or (ii) an order of a court of competent jurisdiction or a notice of an
arbitration award, a copy of which is delivered by either the Stockholders
Representative or ISS (either, an “Authorized Distribution Notice”), the Escrow
Agent shall deliver the Escrowed Consideration as identified in such Authorized
Distribution Notice. In the event that any Party is required or entitled to
calculate the amount of Escrowed Consideration to be released, the Parties agree
that the Escrowed Consideration to be delivered shall equal or fractionally
exceed the adjudicated and resolved amount of the Damage, divided by the Market
Price, up to the maximum of the Escrowed Consideration.

 



 4 

 

 

4.3           Distributions of the Escrowed Consideration. On the first business
day after the Shareholder Escrow Period, the Stockholders’ Representative shall
be entitled to give a notice to the Escrow Agent and ISS requesting the
distribution of the balance of the Shareholders Shareholder Escrow Shares, not
then subject to the Milestone Escrow (“Maven Distribution Notice”). Once ISS
confirms to the Escrow Agent, with a copy to the Stockholders’ Representative,
that there is no pending claim against Maven and the Milestone Achievement, the
Maven Stockholders, which confirmation must be given not later than 10 calendar
days from the receipt of the Maven Distribution Notice, the Escrow Agent shall
distribute the remaining portion of the Stockholders Escrow Shares, not then
subject to the Milestone Escrow, to the Stockholders’ Representative for
redistribution to the respective Maven Stockholders (the “Release”). If there is
any pending claim asserted under Section 7 of the Exchange Agreement, upon
receipt of evidence of such pending claim, the Escrowed Consideration will
continue to be held pursuant to this Agreement. When all claims asserted against
the Escrowed Consideration have been finally adjudicated or resolved, the
balance of the Shareholders Escrow Shares or the Milestone Escrow Shares, if
any, will be distributed to the Maven Stockholders in full discharge of the
Escrow Agent’s obligation under this Escrow Agreement. Subject to the foregoing,
as and when the Surviving Corporation meets the Milestone Achievement and after
the end of the Indemnification Escrow Period, the Stockholders’ Representative
shall be entitled to give a notice to the Escrow Agent and ISS requesting the
distribution of Milestone Escrow Shares not then subject to the Milestone Escrow
and Shareholder Escrow (“Milestone Distribution Notice”)

 

5.             Concerning the Escrow Agent.

 

5.1           Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 

5.2           Indemnification. The Escrow Agent shall be indemnified and held
harmless by ISS and the Stockholders’ Representative from and against any
expenses, including counsel fees and disbursements, or loss suffered by the
Escrow Agent in connection with any action, suit or other proceeding involving
any claim or interpretation which in any way, directly or indirectly, arises out
of or relates to this Escrow Agreement, the services of the Escrow Agent
hereunder, or the Escrowed Consideration held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other Parties hereto in writing.

 



 5 

 

 

5.3           Limitation of Liability. (I) the escrow agent SHALL NOT be liable,
directly or indirectly, for any damages, Losses or expenses arising out of the
services provided hereunder, other than damages, losses or expenses which have
been finally adjudicated to have resulted from the escrow agent’s gross
negligence or willful misconduct, AND (ii) NO PARTY SHALL BE LIABLE HEREUNDER,
directly or indirectly, for any special, Indirect or consequential damages or
LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT LIMITATION LOST PROFITS), even
if such party has been advised of the possibility of such LOSSES OR damages AND
REGARDLESS OF THE FORM OF ACTION.

 

5.4           Compensation. The Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit D. The
Escrow Agent shall also be entitled to reimbursement from ISS for all expenses
paid or incurred by it in the administration of its duties hereunder including,
but not limited to, all counsel, advisors’ and agents’ fees and disbursements
and all taxes or other governmental charges. Until the fees and expenses have
been paid, the Escrow Agent shall be entitled to hold on to the Escrowed
Consideration and not make any distribution hereunder.

 

5.5           Further Assurances. From time to time on and after the date
hereof, ISS and the Stockholders’ Representative shall deliver or cause to be
delivered to the Escrow Agent such further documents and instruments and shall
do or cause to be done such further acts as the Escrow Agent shall reasonably
request to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.

 

5.6           Resignation or Removal. The Escrow Agent may resign by furnishing
written notice of its resignation to ISS and the Stockholders’ Representative,
and ISS and the Stockholders’ Representative may remove the Escrow Agent by
furnishing to the Escrow Agent a joint written notice of its removal along with
payment of all fees and expenses to which it is entitled through the date of
termination. Such resignation or removal, as the case may be, shall be effective
thirty (30) days after the delivery of such notice or upon the earlier
appointment of a successor, and the Escrow Agent’s sole responsibility
thereafter shall be to safely keep the Escrowed Consideration and to deliver the
same to a successor escrow agent as shall be appointed by the Parties, as
evidenced by a joint written notice filed with the Escrow Agent or in accordance
with a court order.

 

5.7           Disagreements. If any conflict, disagreement or dispute arises
between, among, or involving any of the parties hereto concerning the meaning or
validity of any provision hereunder or concerning any other matter relating to
this Escrow Agreement, or the Escrow Agent is in doubt as to the action to be
taken hereunder, the Escrow Agent may, at its option, retain the Escrowed
Consideration until the Escrow Agent (i) receives a joint written instruction or
a written agreement executed by each of the Parties involved in such
disagreement or dispute directing delivery of the Escrowed Consideration, in
which event the Escrow Agent shall be authorized to disburse the Escrowed
Consideration in accordance with such joint written instruction or agreement, or
(ii) files an interpleader action in any court of competent jurisdiction, and
upon the filing thereof, the Escrow Agent shall be relieved of all liability as
to the Escrowed Consideration and shall be entitled to recover its reasonable
out-of-pocket attorneys’ fees, expenses and other costs incurred in commencing
and maintaining any such interpleader action. The Escrow Agent shall be entitled
to act on any such agreement, court order, or arbitration decision without
further question, inquiry, or consent. Notwithstanding the foregoing, in the
event the Escrow Agent receives conflicting instructions hereunder, the Escrow
Agent shall refrain from acting until such conflict is resolved to the
satisfaction of the Escrow Agent.

 



 6 

 

 

5.8           Attachment of Escrowed Consideration; Compliance with Legal
Orders. In the event that any Escrowed Consideration shall be attached,
garnished or levied upon by any court order, or the delivery thereof shall be
stayed or enjoined by an order of a court, or any order, judgment or decree
shall be made or entered by any court order affecting the Escrowed
Consideration, the Escrow Agent is hereby expressly authorized, in its
reasonable discretion, to respond as it deems appropriate or to comply with all
writs, orders or decrees so entered or issued, or which it is advised by legal
counsel of its own choosing is binding upon it, provided that the Escrow Agent
shall first provide written notice to ISS and the Stockholders’ Representative
before otherwise embarking on any course of action or inaction in response to
such legal or judicial process and shall use commercially reasonable efforts to
provide ISS and/or the Stockholders’ Representative, as applicable, an
opportunity to respond to such court order or other legal process and to seek
protection of the Escrowed Consideration therefrom. Nothing in this provision or
this Agreement shall increase the obligations of the Escrow Agent.

 

5.9           Force Majeure. The Escrow Agent shall not be responsible or liable
for any failure or delay in the performance of its obligation under this Escrow
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including, without limitation, acts of God;
earthquakes; fire; flood; wars; acts of terrorism; civil or military
disturbances; sabotage; epidemic; riots; interruptions, loss or malfunctions of
utilities, computer (hardware or software) or communications services;
accidents; labor disputes; acts of civil or military authority or governmental
action; it being understood that the Escrow Agent shall use commercially
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as reasonably practicable under the
circumstances.

 

5.10         Consultations with Legal Counsel. The Escrow Agent shall be
entitled to consult with legal counsel in the event that a question or dispute
arises with regard to the construction of any of the provisions hereof, and
shall incur no liability or expense and shall be fully protected and reimbursed
in acting in accordance with the reasonable advice or opinion of such counsel.

 

5.11          Collection and Investment. The Escrow Agent is under no obligation
to institute and/or defend any action, suit or proceeding in connection with
this Escrow Agreement. The Escrow Agent is acting solely as an escrow agent
hereunder, and it owes no duties, covenants or obligations, fiduciary or
otherwise, to any person by reason of this Escrow Agreement, except as
explicitly set forth herein. There shall be no implied duties, covenants or
obligations read into this Escrow Agreement as against the Escrow Agent. The
Escrow Agent shall have no obligation, duty or liability with respect to
compliance with any federal or state laws, including securities laws, disclosure
or tax laws, concerning the holding of the Escrowed Consideration or the use of
the Escrowed Consideration. The Escrow Agent has no duty or obligation to make
any investment decisions with respect to any or all of the Escrowed
Consideration, and may hold the Escrowed Consideration in the same form,
including in book-entry form, as received.

 



 7 

 

 

6.             Successors and Assigns. This Escrow Agreement shall be binding on
and inure to the benefit of ISS, the Stockholders’ Representative, the Escrow
Agent and their respective successors and permitted assigns. No other persons
shall have any rights under this Escrow Agreement. No assignment of the interest
of any of the Parties shall be binding unless and until written notice of such
assignment shall be delivered to the other Parties and shall require the prior
written consent of the other Parties of this Escrow Agreement.

 

7.             Escheat. The Parties are aware that under applicable state law,
property which is presumed abandoned may under certain circumstances escheat to
the applicable state. The Escrow Agent shall have no liability to the Parties,
their respective heirs, legal representatives, successors and assigns, or any
other party, should any or all of the Escrowed Consideration escheat by
operation of law.

 

8.             Notices. All notices, requests, demands, and other communications
required under this Escrow Agreement shall be in writing, in English, and shall
be deemed to have been duly given if delivered (i) personally, (ii) by facsimile
transmission with written confirmation of receipt, (iii) by overnight delivery
with a reputable national overnight delivery service, (iv) by mail or by
certified mail, return receipt requested, and postage prepaid, or (v) by
electronic mail. If any notice is mailed, it shall be deemed given five business
days after the date such notice is deposited in the United States mail. If
notice is given to a party, it shall be given at the address for such party set
forth below. It shall be the responsibility of the Parties to notify the Escrow
Agent and the other Party in writing of any name or address changes. In the case
of communications delivered to the Escrow Agent, such communications shall be
deemed to have been given on the date received by the Escrow Agent.

 

If to ISS:

Integrated Surgical System, Inc.

c/o MDB Capital Group LLC

2425 Cedar Springs Road

Dallas, TX 75201

Attn: Christopher A. Marlett
Facsimile: (310) 526.5020

Email: cmarlett@mdb.com

 

with a copy (which shall not constitute notice) to:

 

Golenbock Eiseman Assor Bell & Peskoe LLP

711 Third Avenue,

New York, NY 10017
Attn.: Andrew D. Hudders, Esq.
Facsimile: 212-754-0330

Email: ahudders@golenbock.com

 



 8 

 

 

If to the Stockholders’ Representative:

TheMaven Network, Inc.

5048 Roosevelt Way NE

Seattle, WA 98105

Attention: James C. Heckman, CEO

Telephone: (206) 526-2427

Email: jch@themaven.net

 

with a copy (which shall not constitute notice) to:

 

Peterson Russell Kelly, PLLC

1850 Skyline Tower, 10900 N.E. 4th Street

Bellevue, WA 98004
Attn.: Patrick Moran, Esq..
Email: pmoran@prklaw.com

 

If to the Escrow Agent:

Golenbock Eiseman Assor Bell & Peskoe LLP

711 Third Avenue,

New York, NY 10017
Attn.: Andrew D. Hudders, Esq.
Facsimile: 212-754-0330

Email: ahudders@golenbock.com

 

9.             Governing Law. This Escrow Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

10.           Entire Agreement. This Escrow Agreement and the Exchange
Agreements set forth the entire agreement and understanding of the parties
related to the Escrowed Consideration.

 

11.           Amendment. This Escrow Agreement may be amended, modified,
superseded, rescinded, or canceled only by a written instrument executed by the
Parties and the Escrow Agent.

 

12.          Waivers. The failure of any party to this Escrow Agreement at any
time or times to require performance of any provision under this Escrow
Agreement shall in no manner affect the right at a later time to enforce the
same performance. A waiver by any party to this Escrow Agreement of any such
condition or breach of any term, covenant, representation, or warranty contained
in this Escrow Agreement, in any one or more instances, shall neither be
construed as a further or continuing waiver of any such condition or breach nor
a waiver of any other condition or breach of any other term, covenant,
representation, or warranty contained in this Escrow Agreement.

 



 9 

 

 

13.           Headings. Section headings of this Escrow Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions of this Escrow Agreement.

 

14.           Counterparts. This Escrow Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original, and
such counterparts shall together constitute one and the same instrument.

 

[The remainder of this page left intentionally blank.]

 

 10 

 

 

IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.

 

  INTEGRATED SURGICAL SYSTEMS, INC.         By:               Name: Gary Schuman
  Title: Chief Financial Officer

 

  Stockholders’ Representative           James C. Heckman

 

  GOLENBOCK EISEMAN ASSOR BELL &
PESKOE LLP, as Escrow Agent         By:          Name: Andrew D. Hudders  
Title: Partner

 

Waiver of Conflicts of Interest. The Escrow Agent currently represents ISS. ISS
and the Stockholders’ Representative agree that Escrow Agent shall not be
prohibited from continuing to represent ISS in matters relating to the Exchange
Agreements or other matters, including general corporate representation of ISS
and its affiliates, now and in the future, by reason of any conflict of
interest, actual or potential, that the Escrow Agent may have or have had with
respect to this Escrow Agreement or any other agreements involving ISS, the
Stockholders’ Representative, the Maven Stockholders, the Key Employees, or
their successors and assigns or other parties affiliated with the Stockholders’
Representative, the related transactions contemplated hereby or under the
Exchange Agreements and general representation of ISS and its affiliates, and
related matters including the defense or pursuit of any indemnity claim by or on
behalf of ISS.

 

Initials of the Stockholders’ Representative ____________.

 

 

 

 



Milestone Achievement

 

The “Milestone Achievement” means eight million Unique Visitors to the Sites
during any one calendar month on or before December 31, 2017.

 

If the Surviving Corporation meets the Milestone Achievement at any time on or
before December 31, 2017 (which for clarity, includes December 31, 2017), then
100% of the Milestone Escrow Shares shall be released from the Escrow Agreement,
after the Indemnification Period.

 

As and when during the Milestone Escrow Period, the Surviving Corporation
receives Unique Visitors, then the Milestone Escrow Shares shall be released
pursuant to the following high water mark release schedule.

 

Highest Unique Visitors in
Any Calendar Month   Total Percentage of Milestone
Escrow Shares Released   1,000,000.00    13%  2,000,000.00    25%
 3,000,000.00    38%  4,000,000.00    50%  4,500,000.00    56%  5,000,000.00  
 63%  5,500,000.00    69%  6,000,000.00    75%  6,250,000.00    78%
 6,500,000.00    81%  6,750,000.00    84%  7,000,000.00    88%  7,100,000.00  
 89%  7,200,000.00    90%  7,300,000.00    91%  7,400,000.00    93%
 7,500,000.00    94%  7,600,000.00    95%  7,700,000.00    96%  7,800,000.00  
 98%  7,900,000.00    99%  8,000,000.00    100%

 

Any Milestone Escrow Shares released from Escrow Agreement shall remain subject
to the Shareholders Escrow Shares, if and to the extent then applicable.

 



 

 

 

The following examples are intended to clarify the above schedule.

 

If in any calendar month during Milestone Escrow Period, the Surviving
Corporation has 6 million Unique Visitors to its Sites, then after the end of
the Indemnification Escrow Period, 75% of the Milestone Escrow Shares shall be
released from the Remedy Fund.

 

If after having receiving 6 million Unique Visitors in a calendar month, the
Surviving Corporation then has 7 million Unique Visitors in a calendar month
(which is a new high water mark), then after the end of the Indemnification
Escrow Period, a total of 88% of the Milestone Escrow Shares should be released
from the Remedy Fund. Since 75% of the Milestone Escrow Shares have already been
released from the Remedy Fund, an additional 13% of the Milestone Escrow Shares
shall then be released.

 

Definitions.

 

“Milestone Escrow Period” means the period commencing on Closing and ending upon
the earlier of (a) the Surviving Corporation meeting the Milestone Achievement
or (b) January 1, 2018.

 

“Milestone Achievement” means eight million Unique Visitors to the Sites during
any calendar month at any time during the Milestone Escrow Period.

 

“Site” means then then website(s) of the Surviving Corporation, which shall
include all Sites then owned directly or indirectly by or through one or
controlled subsidiaries, by the Surviving Corporation and all Sites owned,
directly or indirectly, by one or more affiliates of the Surviving Corporation.

 

“Surviving Corporation” has the meaning set forth in the Exchange Agreement.

 

“Unique Visitor” is the number of unduplicated (counted only once) visitors to
the Site(s) during any calendar month during the Milestone Escrow Period. Unique
Visitors shall be determined by Google Analytics, or if Google Analytics is not
then providing such service, such other, reputable, independent third party
provider of such similar services, reasonably acceptable to the Stockholders’
Representative and the Independent Committee.

 

“Visitor” means any person that has had at least one session or visit to a Site
within the selected date range as then determined by Google Analytics.

 

All definitions under this section shall have the common meanings general
ascribed to such term as set forth in Google Analytics.

 

Reverse Vesting.

 

Pursuant to the Founder Restricted Stock Purchase Agreements, each of the Maven
Stockholder also reverses vests over a 36 month period, commencing as of August
1, 2016. Any shares of ISS then acquired by the Surviving Corporation under the
Founder Restricted Stock Purchase Agreements shall be added to the Milestone
Escrow Shares.

 



 

 

 



Fees of Escrow Agent

 

The Escrow Agent will be entitled to fees based on the time devoted to the
matters related to the Escrow Agreement and Escrow Consideration, in increments
of 1/10 of an hour, at the then regular hourly rates of the persons employed by
the Escrow Agent (which rates may change from time to time), plus actual
disbursements.

 

All fees of the Escrow Agent shall be paid by ISS.

 



 

 